

113 S2881 IS: STARS Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2881IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to simplify the treatment of seasonal positions for
			 purposes of the employer shared responsibility requirement.1.Short titleThis Act may be cited as the Simplifying Technical Aspects Regarding Seasonality Act of 2014 or the STARS Act.2.Simplification of seasonal rules for purposes of employer shared responsibility requirement(a)Full-Time employee exception for determining assessable payment(1)In generalParagraph (4) of section 4980H(c) of such Code is amended by redesignating subparagraph (B) as
			 subparagraph (C) and by inserting after subparagraph (A) the following new
			 subparagraph:(B)Exception for seasonal employeesSuch term shall not include any seasonal employee..(2)Seasonal employee definedSubsection (c) of section 4980H of such Code is amended by redesignating paragraphs (5), (6), and
			 (7) as paragraphs (6), (7), and (8), respectively and by inserting after
			 paragraph (4) the following new paragraph:(5)Seasonal employeeThe term seasonal employee means an employee who is employed in a position for which the customary annual employment is not
			 more than 6 months and which requires performing labor or services which
			 are ordinarily performed at certain seasons or periods of the year..(b)Applicable large employer determination exceptionSubparagraph (B) of section 4980H(c)(2) of such Code is amended to read as follows:(B)Exception for seasonal employeesFor purposes of subparagraph (A), seasonal employees shall not be taken into account..(c)Effective dateThe amendments made by this section shall take effect as if included in section 1513 of the Patient
			 Protection and Affordable Care Act.